--------------------------------------------------------------------------------

Exhibit 10.03
 
Incentive Compensation Award Program and
2010 Long Term Incentive Plan


2010 Award Agreement


Agreement, dated as of December 10, 2010, among AllianceBernstein L.P. (together
with its subsidiaries, “Partnership”), AllianceBernstein Holding L.P.
(“Holding”) and <PARTC_NAME> (“Participant”), an employee of the Partnership.


Whereas, the Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”),
pursuant to the Post July 1, 2010 AllianceBernstein Incentive Compensation Award
Program (“Incentive Compensation Program”) and the AllianceBernstein 2010 Long
Term Incentive Plan (“2010 Plan” and, together with the Incentive Compensation
Program, the “Plans”), copies of which have been delivered electronically to the
Participant, has granted to the Participant an award (“Award”) consisting of
units representing assignments of the benefi­cial ownership of limited
partnership interests in Holding (“Holding Units”) subject to certain
restrictions described herein (“Restricted Units”), and authorized the execution
and delivery of this Award Agreement;


Now, Therefore, in accordance with the grant of the Award, and as a condition
thereto, the Partnership, Holding and the Participant agree as follows:


1.             Grant.  Subject to and under the terms and conditions set forth
in this Agreement and the Plans, the Committee hereby awards to the Participant
the number of Restricted Units set forth in Section 2 of Schedule A, together
with the right to receive regular cash distributions with regard to the
underlying Holding Units pursuant to Section 2.03(a) of the Incentive
Compensation Program.


2.              Vesting and Distribution.  The Restricted Units shall vest in
accordance with Section 4 of Schedule A.  Once Restricted Units have vested,
Holding Units shall be distributed to the Participant as specified in Article 4
of the Incentive Compensation Program, as modified herein.


3.             Notice of Resignation.  As a condition of receiving the Award,
the Participant agrees that in the event of the Participant’s resignation, the
Participant shall provide the Partnership with prior written notice of the
Participant’s intent to terminate employment with the Partnership based on the
schedule set forth below.  The Participant will continue to be eligible for base
compensation (salary and/or commissions) and benefits during the notice period
provided that the Partnership may, in its sole discretion, require the
Participant to discontinue regular duties, including prohibiting the Participant
from further entry to any of the Partnership’s premises.  The notice period
shall be as follows:

 
 

--------------------------------------------------------------------------------

 

 
Senior Vice President or above:
90 days

 
Vice President:
60 days

 
Assistant Vice President or below:
30 days



4.              Covenants.  As an additional condition of receiving the Award,
the Participant agrees to the following covenants and remedies for failure to
comply:


(a)            Competition.  At no time while employed by the Partnership shall
the Participant provide services, in any capacity, whether as an employee,
consultant, independent contractor, owner, partner, shareholder, director, or
otherwise, to any person or entity that provides products or services that
compete with any present or planned business of the Partnership; provided,
however, that nothing herein shall prevent the Participant from being a passive
owner of not more than 5% of the outstanding equity of any class of securities
of an entity that is publicly traded and that owns or may acquire any
corporation or business that competes with the Partnership. A “planned business”
for purposes of the preceding sentence shall mean a business: (i) that the
Participant is aware that the Partnership plans to enter within six months after
the Participant’s last date of employment, (ii) that is material to the entity
that plans to enter such business, and (iii) in which such entity has invested
material resources (including time of senior management) in preparation for
launch.


(b)            Client Solicitation.  At no time while employed by the
Partnership, and except as may be requested by the Partnership, shall the
Participant solicit (whether directly or on the Participant’s behalf through
instruction to any other person or entity) the business of any client or
prospective client of the Partnership for any purpose other than to obtain,
maintain and/or service the client’s business for the Partnership.


(c)            Employee Solicitation.  At no time while employed by the
Partnership shall the Participant (whether directly or indirectly through
instruction to any other person or entity) recruit, solicit or hire any employee
of the Partnership to work for the Participant or any other person or entity.


(d)            Confidentiality.  From the date hereof and continuing after the
Participant’s last date of employment, and except as otherwise required by law,
the Participant shall not disclose or make accessible to any business, person or
entity, or make use of (other than in the course of the business of the
Partnership) any trade secrets, proprietary knowledge or confidential
information which the Participant shall have obtained during his or her
employment by the Partnership and which shall not be generally known to or
recognized by the general public.  All information regarding or relating to any
aspect of the business of the Partnership, including but not limited to that
relating to existing or contemplated business plans, activities or procedures,
current or prospective clients, current or prospective contracts or other
business arrangements, current or prospective products, facilities and methods,
manuals, intellectual property, price lists, financial information (including
the revenues, costs, or profits associated with any of the products or services
of the Partnership), or any other information acquired because of the
Participant’s employment by the Partnership, shall be conclusively presumed to
be confidential; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Participant).  The Participant’s obligations
under this Section 4(d) shall be in addition to any other confidentiality or
nondisclosure obligations the Participant has to the Partnership at law or under
any other of the Partnership’s policies or agreements.

 
- 2 -

--------------------------------------------------------------------------------

 

(e)            Non-disparagement.  Participant shall not make intentionally
disparaging remarks about the Partnership, or issue any communication, written
or otherwise, that reflects adversely on or encourages any adverse action
against the Partnership, except if testifying truthfully under oath pursuant to
any subpoena, order, directive, request or other legal process, or as may be
otherwise required by law.


(f)             Remedies.  If the Participant fails to comply with the covenants
set forth in this Section 4, the Partnership shall have the following remedies:


(i)             Without intending to limit the remedies available to the
Partnership, the Participant acknowledges that a breach of any of the agreements
or covenants contained in this Section 4 or in Section 3 hereof shall result in
material irreparable injury to the Partnership for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the
Partnership shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Participant from engaging in
activities prohibited by this Award Agreement or such other relief as may be
required to specifically enforce any of the agreements or covenants in this
Section 4 or Section 3 hereof.  The Participant acknowledges that the above
restrictions are part of a program of the Partnership covering employees in many
jurisdictions and that it is necessary to maintain consistency of administration
and interpretation with respect to such program, and accordingly, the
Participant consents to the applicability of New York law and jurisdiction in
accordance with Section 12 hereof.  In the event that any court or tribunal of
competent jurisdiction shall determine this Section 4 to be unenforceable or
invalid for any reason, the Participant agrees that this Section 4 shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable, and/or over the maximum geographical area as to which it may be
enforceable, and/or to the maximum extent in any and all respects as to which it
may be enforceable, all as determined by such court or tribunal.

 
- 3 -

--------------------------------------------------------------------------------

 

(ii)            The Participant agrees that in the event of a breach of any of
the agreements or covenants contained in this Section 4 or Section 3 hereof, any
Restricted Units which have not vested or have vested but have not been
delivered (other than as a result of a deferral election) shall be forfeited.


(iii)           In addition to the remedies set forth in clauses (i) and (ii)
above), the Partnership retains the right to seek damages and other relief for
any breach by the participant of any agreement or covenant contained this Award
Agreement.


5.              Termination of Employment.  The Restricted Units shall vest in
accordance with Section 4 of Schedule A only while the Participant is employed
by the Partnership, except as follows:


(a)            Disability.  Any unvested Restricted Units shall fully vest
immediately upon a Participant’s Disability and shall be distributed to the
Participant as specified in Article 4 of the Incentive Compensation
Program.  The Participant shall be deemed to have incurred a “Disability” if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
last  for a continuous period of not less than 12 months, as determined by the
carrier of the long-term disability insurance program maintained by the
Partnership or its affiliate that covers the Participant, or such other person
or entity designated by the Administrator in its sole discretion.  In order to
assist in the process described in this paragraph (a), the Participant shall, as
reasonably re­quested by the Administrator, (i) be available for medical
examinations by one or more physicians chosen by the long-term disability
insurance provider or the Administrator and approved by the Participant, whose
approval shall not unreasonably be withheld, and (ii) grant the long-term
disability insurance provider, the Admin­istrator and any such physicians access
to all relevant medical information concerning the Participant, arrange to
furnish copies of medical records to them, and use best efforts to cause the
Participant’s own physicians to be available to discuss the Participant’s health
with them.


(b)            Death.  If the Participant dies (i) while in the employ of the
Partnership, or (ii) while the Participant otherwise holds outstanding unvested
Restricted Units, all unvested Restricted Units held by the Participant (and not
previously forfeited or cancelled) shall vest immediately and be distributed in
accordance with Article 4 of the Incentive Compensation Program.


(c)            Retirement. If the Participant’s employment with the Partnership
terminates because of the Participant’s Retirement, any unvested Restricted
Units held by the Participant (and not previously forfeited or cancelled) on his
or her Retirement date shall continue to vest as specified in Section 4 of
Schedule A and be distributed as specified in Article 4 of the Incentive
Compensation Program.  “Retirement” with respect to a Participant means that the
employment of the Participant with the Partnership has terminated on or after
the Participant’s attaining the age 55 and fulfilling 10 full years of service
at a time when the sum of the Participant’s age and years of service with the
Partnership equals or exceeds 65.  The provisions in this paragraph (c) are
conditioned upon the retiring Participant’s continued compliance with the
agreements and covenants set forth in Sections 3 and 4 of this Award Agreement
until the Restricted Units have fully vested and been delivered, and executing
and complying with a standard release in favor of the Partnership in a form to
be provided by the Partnership; provided, however, that the only remedy for a
retiring Participant’s breach of Sections 3 and 4 available to the Partnership
shall be the forfeiture remedy described in Section 4(f)(ii).

 
- 4 -

--------------------------------------------------------------------------------

 

(d)            If the Partnership terminates the Participant's employment for
any reason other than death, Disability or Retirement, or if the Participant
resigns, the Participant shall forfeit all unvested Restricted Units.


6.              No Right to Continued Employment.   The Restricted Units shall
not confer upon the Participant any right to continue in the employ of the
Partnership and shall not interfere in any way with the right of the Partnership
to terminate the service of the Participant at any time for any reason.


7.              Non-Transferability.  The Participant may not sell, assign,
transfer, pledge or otherwise dispose of or encumber any of the Restricted
Units, or any interest therein, until the Participant’s rights in such Units
vest in accordance with this Agreement.  Any purported sale, assignment,
transfer, pledge or other disposition or encumbrance in violation of this
Agreement will be void and of no effect.


8.              Payment of Withholding Tax.  The provisions set forth in Section
6.04(k) of the Incentive Compensation Program shall apply in the event that the
Partnership determines that any federal, state or local tax or any other charge
is required by law to be withheld with respect to a vesting or distribution of
Restricted Units.


9.              Dilution and Other Adjustments.  The existence of the Award
shall not impair the right of the Partnership, Holding or their respective
partners to, among other things, conduct, make or effect any change in the
Partnership’s or Holding’s business, any distribution (whether in the form of
cash, limited partnership interests, other securities, or other property),
recapitalization (including, without limitation, any subdivision or combination
of limited partnership interests), reorganization, consolidation, combination,
repurchase or exchange of limited partnership interests or other securities of
the Partnership or Holding, issuance of warrants or other rights to purchase
limited partnership interests or other securities of the Partnership or Holding,
or any incorporation (or other change in form) of the Partnership or Holding.
Holding Units shall be subject to adjustment in accordance with Section 4(c) of
the 2010 Plan (or such applicable successor provision).

 
- 5 -

--------------------------------------------------------------------------------

 

10.            Electronic Delivery.  The Plans contemplate that each award shall
be evidenced by an Award Agreement which shall be delivered to the
Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plans.


11.            Administrator.  If at any time there shall be no Committee, the
Board shall be the Administrator.


12.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.  The Participant
hereby consents to the exclusive jurisdiction of any state or federal court
located within the State of New York, County of New York, with respect to any
legal action, dispute or otherwise, arising out of, related to, or in connection
with this Agreement.  The Participant hereby waives any objection in any such
action or proceeding based on forum non-conveniens, and any objection to venue
with respect to any such legal action, which may be instituted in any of the
aforementioned courts.


13.            Sections and Headings.  All section references in this Agreement
are to sections hereof for convenience of reference only and are not to affect
the meaning of any provision of this Agreement.


14.            Interpretation.  The Participant accepts this Award subject to
all the terms and provisions of the Plans, which shall control in the event of
any conflict between any clause of the Plans and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plans and/or this
Agreement.


15.            Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when deliv­ered personally (whether by
hand or by facsimile) or when deposited in the United States mail, registered,
postage prepaid, and addressed, in the case of the Partnership and Holding, to
the Corporate Secretary at 1345 Avenue of the Americas, New York, New York
10105, or if the Partnership should move its principal office, to such principal
office, and, in the case of the Participant, to his or her last permanent
address as shown on the Partnership's records, subject to the right of either
party to designate some other address at any time hereafter in a notice
satisfying the require­ments of this Section 15.

 
- 6 -

--------------------------------------------------------------------------------

 

16.            Entire Agreement; Amendment.  This Agreement supersedes any and
all existing agreements between the Participant, the Partnership and Holding
relating to the Award.  It may not be amended except by a written agreement
signed by both parties.



 
AllianceBernstein l.p.
 
AllianceBernstein Holding l.p.
         
By:
/s/ David A. Steyn
     
David A. Steyn
     
Chief Operating Officer
 

 
 
To accept the terms of this Award Agreement, please click the “Accept” button
below:


ACCEPT


DECLINE

 
- 7 -

--------------------------------------------------------------------------------

 

Schedule A
to
Award Agreement
 
1.
$___________ 2010 Award



2.
____________ Restricted Units have been awarded pursuant to this Agreement.



3.
The per Holding Unit price used to determine the number of Restricted Units
awarded hereunder is $23.72 per Holding Unit, which was the closing price of a
Holding Unit as published for composite transactions on the New York Stock
Exchange on December 10, 2010.



4.
Restrictions lapse with respect to the Holding Units in accordance with the
following schedule:



Date
                Percentage of Awarded Holding Units
Vested on the Date Indicated
   
December 1, 2011
25.0%
December 1, 2012
50.0%
December 1, 2013
75.0%
December 1, 2014
100.0%


 
 
 
- 8 -

--------------------------------------------------------------------------------